Citation Nr: 1337157	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 

2.  Entitlement to service connection for arthritis, to include as associated with Agent Orange exposure.

3.  Entitlement to service connection for fibromyalgia, to include as associated with Agent Orange exposure.

4.  Entitlement to service connection for loss of use of the right leg, to include as associated with Agent Orange exposure.

5.  Entitlement to service connection for loss of use of the left knee and lower leg, to include as associated with Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Michael E. J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION
 
The Veteran had active military service from May 1970 to March 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) in Reno, Nevada Regional Office (RO). 

In February 2011, the Veteran presented testimony during a videoconference hearing.  A transcript of the hearing is included in the claims file.  

In a statement dated March 14, 2011, the Veteran's attorney noted the record reflected that issues related to hearing loss, eczematous dermatitis, PTSD, and reduction in benefits had all been appealed at one time or another.  A review of the record indicates that only the Veteran's claim for TDIU is currently in appellate status before the Board.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The issues other than the Veteran's claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to February 1, 2010, the Veteran had a combined rating of 70 percent and he was unemployable due to his service-connected disabilities.

2.  From February 1, 2010, the Veteran has had a combined rating of 40 percent and he has not been unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual unemployability due to service-connected disabilities were met prior to February 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

2.  Since February 1, 2010, the criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In March 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if the claim is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to a February 2011 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2011 hearing, the Veterans Law Judge discussed the issue on appeal.  Information was obtained regarding how long the Veteran has been unemployed and the severity of his service-connected disabilities.  Following the hearing, the case was remanded in order to obtain additional VA medical records and VA medical examinations.  The Board has reviewed the development conducted by the RO, and finds that it has satisfied the Board's remand orders.  In particular, the Veteran's updated VA treatment records have been obtained and the Veteran has been provided VA examinations that provide the information necessary to decide his claim.  

VA has associated with the claims folder the Veteran's VA medical records, and Social Security Administration records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a Board hearing.  The Veteran and his attorney have not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), the RO substantially complied with the Board's remand orders, and the duty to assist has been satisfied.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  TDIU Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

III.  Entitlement to TDIU prior to February 1, 2010

The Veteran's claim for TDIU was received in February 2007.  Since that date he has had three service-connected disabilities - bilateral hearing loss, tinnitus, and eczematous dermatitis.  Prior to February 1, 2010 the Veteran had a 50 percent rating for his bilateral hearing loss, a 10 percent for tinnitus, and a 30 percent for his skin eczema disability.  Consequently, prior to February 1, 2010 the Veteran had a combined rating of 70 percent and met the percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).

TDIU application forms dated in February and May 2007 indicate that the Veteran last worked in 1977 at which time he did general labor.  He indicated that he had had two or three years of college and that he had no other education or training.  The Veteran pointed out that he cannot walk, that he is in a wheelchair, that he has limited use of his hands, and that he is in constant pain.  

On VA skin examination in April 2007 it was noted that the Veteran was confined to a motorized wheelchair and was unable to ambulate due to a right below the knee amputation.  (The amputation was due to a post-service gunshot wound to the lower right leg).  Examination revealed recurring eczematoid/acneiform pustular lesions primarily on the Veteran's limbs.  He was also noted to have a large crusted lesion on the stump of his right lower limb amputation.  The examiner stated that the lesions on the amputation stump and other areas of the Veteran's body were very sclerotic, ecthymatous, and painful.  The lesions tended to ulcerate and drain and finally heal, only to have additional lesions develop.  The examiner stated that the crusted lesion on the right lower limb amputation stump had the same appearance as the other skin lesions on the Veteran's body.  He thought they might be related.  The examiner opined that the Veteran's recurring skin lesions were frequently present and symptomatic and that these lesions, in particular the large lesion on the below the knee amputation, would make it very difficult for the Veteran to be gainfully employed.  

On VA audiological examination in April 2007, the VA examiner noted that sedentary employment would be difficult for the Veteran due to his service-connected bilateral hearing loss, even with assisted listening devices.  She noted that the Veteran would have difficulty communicating with others, especially for the telephone.  The examiner indicated that employment would be very difficult.  

The Veteran was afforded another VA audiological examination in February 2009.  The examiner stated that the Veteran had moderately severe sloping to profound sensorineural hearing loss and that his situation of greatest difficulty was speech understanding.  

On VA skin examination in February 2009 there were acneform eruptions on the legs, thighs and the below the knee amputation stump.  The examiner noted that the Veteran had a large eschar of the stump that had not healed since the last examination approximately two years ago.  

Although the Veteran's amputation stump is due to a post service, non service-connected disability, the VA skin examiner appeared to indicate in April 2007 and February 2009, that the stump also experienced the same disability as the service-connected skin disability that affected the other parts of the Veteran's body.  Prior to February 1, 2010, the Board is unable to ascertain as to which symptoms of the right amputation stump lesion were due to the Veteran's service-connected skin disability and which were due to non service-connected factors.  If the conditions cannot be sufficiently distinguished, entitlement to the benefit sought is determined based on the overlapping symptoms, which are attributed in whole to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Consequently, the Board must consider all the symptoms of the Veteran's right amputation stump lesion at that time to be due to the Veteran's service-connected disability.  

Given that the April 2007 skin examiner opined that it would be very difficult for the Veteran to be gainfully employed due to his skin disability and given that the April 2007 VA audiologist opined that due to the Veteran's hearing impairment that sedentary employment would be very difficult, the Board finds that the Veteran was unemployable prior to February 1, 2010, due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Entitlement to TDIU from February 1, 2010

As explained below, the Board finds that the Veteran has not been entitled to TDIU since February 1, 2010.  From February 1, 2010 the Veteran's rating for bilateral hearing loss was reduced to 20 percent, and his rating for his skin eczema was reduced to 10 percent.  Consequently, since February 1, 2010, the Veteran has had a total combined rating of 40 percent and has not met the schedular criteria for consideration of a total rating based on individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).

The Board further finds that the medical evidence since February 1, 2010 has clearly shown that the Veteran has not been unemployable solely due to his service-connected disabilities.  The Veteran's VA treatment records since February 1, 2010 contain no opinions indicating that the Veteran is unemployable due to his service-connected disabilities.  To the contrary, VA outpatient records in the Veteran's electronic file dated in July 2010, August 2011, and August 2012 stated that the Veteran was not unemployable.   

In October 2012 a VA psychologist opined that the Veteran was not unemployable based solely on his service-connected hearing loss, tinnitus, and skin disorder.  He noted that the Veteran was able to understand and respond to normal speech in an appropriate manner roughly 90 percent of the time.  The examiner stated that the Veteran could probably hear adequately in quiet environments.  He noted that the Veteran might experience more hearing difficulty in noisier settings.  The examiner went on to state that he was a psychologist and that the question might be better addressed by an audiologist.  

The Veteran was also examined by a VA audiologist in October 2012.  The audiologist  noted that the Veteran's degree and configuration of hearing loss most likely presents some communication and hearing problems, however, it was the examiner's opinion, that the Veteran's hearing loss should not render the Veteran unemployable.  She also opined that the Veteran's tinnitus would not render the Veteran unemployable.

On VA skin examination in October 2012 the Veteran did report being self-conscious and uncomfortable when in public due to the appearance of the lesions on the bilateral dorsal forearms and dorsal hands.  The examiner noted that the Veteran did not have scarring or disfigurement of the head, face or neck.  The examiner opined that based on the Veteran's eczema, he had no limitation of any type of employment, whether physical or sedentary.  

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities.  Although his statements are competent, they are nonetheless inconsistent with the most probative evidence of record since February 1, 2010.  That is the medical evidence and opinions which do not show the Veteran has been unemployable solely due to his service-connected disabilities since February 1, 2010.  As such, the Board finds that his assertions of unemployability are outweighed by the medical evidence of record, which indicates that his service-connected disabilities do not preclude him from obtaining substantially gainful employment due to functional impairment. 

Since February 1, 2010, the Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence since February 1, 2010, is against the claim, that doctrine is not applicable.  See Gilbert, 1 Vet. App. at 53-56.


ORDER

Prior to February 1, 2010, the Veteran's appeal for TDIU is granted, subject to the law and regulations regarding the award of monetary benefits.

From February 1, 2010, the Veteran's appeal for TDIU is denied.


REMAND

A January 2013 rating decision denied service connection for arthritis, for fibromyalgia, for loss of use of the right leg, and for loss of use of the left knee and lower leg, all to include as due to Agent Orange exposure.  In April 2013, the Veteran submitted a timely notice of disagreement (NOD) on a VA Form 9.  It is clear from the wording on the document that the Veteran disagreed with the denial of all four of the service connection claims denied by the January 2013 rating decision.  The RO has not issued a statement of the case with respect to these denials.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board recognizes that in September 2013 the RO wrote to the Veteran informing him that VA did not accept his April 2013 statement to be a valid NOD.  The RO stated that the "attempted" NOD did not specify which decision or decisions the Veteran disagreed with.  As noted above, a review of the document submitted by the Veteran clearly indicates that the Veteran disagreed with all four of the service connection issues denied by the January 2013 rating decision.  Consequently, this remand for the issuance of a statement of the case regarding all four issues denied by the January 2013 rating decision is necessary.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for arthritis, to include as associated with Agent Orange exposure; the issue of entitlement to service connection for fibromyalgia, to include as associated with Agent Orange exposure; the issue of entitlement to service connection for loss of use of the right leg, to include as associated with Agent Orange exposure; and the issue of entitlement to service connection for loss of use of the left knee and lower leg, to include as associated with Agent Orange exposure.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  These particular claims should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


